Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Prior art does not disclose wiper motor with at least two contact plates slidable contacting with  slidably contacting surface of relay plate and rotation of armature shaft being stopped when contact plates are short circuited by contacting with slidable contacting surface, wherein relay plate has a vertically and horizontally symmetrical shape when rotating body is viewed from its axial direction,  rotating body is proved with accommodating concave portion that house relay plate so as to be recess in its axial direction and a part of non slidably contacting surface in slidably contacting surface is covered with plurality of fixing parts that are provided around accommodating concave portion and that protrude in a direction intersecting with axial direction of rotating body, non-slidable contacting surface being a surface with which the contact plate are not slidable contacted    as well as relay plate fixing step of heating and thermally deforming a heat receiving portion and covering a part of non slidable contacting surface in slidable contacting surface with thermally deformed heat receiving portion, the heat receiving portion being provided around accommodating concave portion and protruding in an axial direction of rotating body  with respect to rest of claim .



Prior art JP2008247171A and JP 202140426A disclose wiper motor  and relay plate with out rattling .   

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana  can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846